Citation Nr: 0916296	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-13 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable rating for a shell fragment 
wound scar of the left leg/knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1971 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In that decision, the RO denied the 
Veteran's claim for a compensable rating for a shell fragment 
wound scar of the left leg/knee.

The Board notes that the RO has also developed for appellate 
review a claim for service connection for a right leg 
disability.  The claim arose as a result of a letter 
submitted in December 2001 by the Veteran's representative.  
In the letter, the representative referenced a claim of clear 
and unmistakable error in a January 1993 rating decision that 
had denied service connection for a right leg disability.  
However, in his April 2006 VA Form 9 (Appeal to Board of 
Veterans Appeals), the Veteran stated that he has made no 
claim for a right leg disability and that the claim "is in 
fact supposed to be disabilities of the left leg-not right 
leg."  Given the Veteran's statement that he is not seeking 
service connection for a right leg disability, the Board will 
not take jurisdiction over a claim for service connection for 
a right leg disability.

Other issues have also been addressed in statements of the 
case prepared in January 2008; however, there has been no 
substantive appeal made a part of the record.  


FINDING OF FACT

The Veteran's shell fragment wound scar of the left leg/knee 
is not ulcerated, is not adherent to the underlying tissue, 
is not deep or unstable, is not painful on examination, and 
does not cause any limitation of function.




CONCLUSION OF LAW

The criteria for a compensable rating for a scar of the left 
leg/knee have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.27, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, during the pendency of the appeal.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. (2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through January 2003, March 2006, October 
2006, and July 2008 notice letters, the RO notified the 
Veteran of the legal criteria governing his claim and the 
evidence needed to support his claim.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has received notice of the 
information and evidence needed to substantiate his claim and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the January 2003, October 2006, and 
July 2008 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
letters, the RO notified the Veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It also 
requested that the Veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned January 2003, 
October 2006, and July 2008 letters.

Here, however, the duty to provide notice relating to the 
Veteran's claim for an increased rating for residuals of a 
scar of the left leg/knee was not fully satisfied pursuant to 
Vazquez-Flores, supra, prior to the initial unfavorable 
decision by the RO.  Preliminarily, the Board notes that the 
notice provided in this case was issued prior to the decision 
in Vazquez-Flores.  As such, it does not take the form 
prescribed in that case.  Nevertheless, lack of harm may be 
shown (1) when any defect was cured by actual knowledge on 
the part of the claimant; (2) when a reasonable person could 
be expected to understand from the notice what was needed; or 
(3) when a benefit could not have been awarded as a matter of 
law.  Id. at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that prior to the initial adjudication of the 
claim, the RO sent the veteran a letter in January 2003 that 
requested that the Veteran provide evidence describing how 
his disability had increased in severity.  A subsequent 
notice letter sent in March 2006 notified the Veteran that 
disability ratings are assigned based, in part, on the 
severity of symptoms and their impact on employment.  An 
October 2006 letter requested that the Veteran submit 
evidence of the severity of his symptoms, including 
"statements from other individuals who are able to describe 
from their knowledge and personal observations in what way 
[his] disability has become worse."  The RO also provided 
the Veteran with a notice letter in July 2008 notifying him 
that his disability rating would be evaluated based on 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life.  The July 2008 letter 
also provided notice of the specific rating criteria used to 
evaluate the Veteran's service-connected disability.  In 
addition, the Veteran was questioned about the effect of his 
disability on his daily life at the December 2003 and 
December 2006 VA examinations performed in association with 
this claim.  The Board thus finds that the notice provided in 
the January 2003, March 2006, October 2006, and July 2008 
letters, along with the Veteran's responses to the 
questioning at the December 2003 and December 2006 VA 
examinations regarding the effect of his disability on his 
daily life, show that the Veteran had actual knowledge that 
medical and lay evidence was required to show an increase in 
severity, including the impact on his daily life. 

The Board notes that, prior to the initial adjudication of 
the claim, VA did not provide the Veteran with specific 
notice of the criteria necessary for entitlement to a higher 
disability rating, as required by Vazquez-Flores, supra.  The 
Board notes, however, that the Veteran was later given notice 
of the exact criteria on which his disability is rated via a 
July 2008 notice letter.  Further, a March 2006 letter 
provided notice to the Veteran that a disability rating would 
be determined by application of the ratings schedule and 
relevant diagnostic codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment.  See Vazquez-Flores, supra.  The ratings 
schedule is the sole mechanism by which a Veteran can be 
rated, excepting only referral for extra-schedular 
consideration and the provisions of special monthly 
compensation.  See 38 C.F.R. Part 4.  As noted above, a scar 
of the left leg/knee is potentially rated under Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805.  The Veteran was notified 
of the specific criteria of Diagnostic Codes in the notice 
letter sent to him in July 2008.

In light of the foregoing, the Board finds that, while the 
notice requirements of Vazquez-Flores were not timely met as 
contemplated by the Court, the administrative appeal process 
provided the Veteran with notice of the specific rating 
criteria, and it is apparent from the record that he 
understood those things relative to a claim for increase as 
contemplated by the Court in Vazquez-Flores.  The Board 
concludes that during the administrative appeal process the 
Veteran was provided the information necessary such that 
further action to provide additional notice would be merely 
duplicative of what has already transpired.  

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the Lexington VA Medical Center.  
Additionally, the Veteran was provided VA examinations in 
December 2003 and December 2006, the reports of which are of 
record.  Significantly, the Veteran has not otherwise alleged 
that there are any outstanding medical records probative of 
his claim on appeal that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

II. Analysis

The Veteran contends that his service-connected shell 
fragment wound scar of the left leg/knee is more disabling 
than what is reflected by the currently assigned 
noncompensable rating.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected shell fragment wound scar of 
the left leg/knee has been rated as noncompensably disabling 
under Diagnostic Code 7805, which addresses functional losses 
caused by scarring.  Relevant medical evidence consists of VA 
medical examinations conducted in December 2003 and December 
2006, as well as records of the Veteran's ongoing treatment 
at the Lexington VA Medical Center (VAMC).  Records from the 
Lexington VAMC reflect that the Veteran has been treated for 
ongoing complaints of pain in his left knee, but he has 
received no treatment for and made no complaints of pain in 
the area of his wound scar.  (Service connection has been 
denied by the RO for left knee arthritis.)  

Report of the December 2003 VA examination reflects that the 
examiner reviewed the Veteran's claims file and elicited a 
history from the Veteran as well as conducting physical 
examination.  The examiner noted that the Veteran had a scar 
on the medial left knee, which resulted from his being grazed 
by a shell fragment while on duty in Vietnam.  The examiner 
noted that the scar was well healed and that the Veteran 
reported no pain in the scar.  The Veteran did complain of 
pain in the left knee joint, which the examiner noted was due 
to a post-service fracture of the left tibia in 1999.  
Physical examination revealed that the scar was non-tender 
with no keloid formation or induration and no flare-ups.  No 
tissue loss, loss of sensation, or adhesions were noted.  The 
examiner further noted that the scar resulted from a 
"superficial scrape to the skin" that did not damage any 
muscle, nerve, or bone or require suturing at the time of 
injury.  The examiner noted that the scar was 11 inches long 
and 3 inches wide, for a total surface area of 33 square 
inches.  The scar was noted to be "very faint and ... 
difficult to see."  The examiner further noted that the 
Veteran's scar has no bearing on the range of motion of his 
left knee.  The examiner diagnosed the Veteran with status 
post superficial shrapnel wound to the skin on the medial 
left leg just inferior to the knee, which had resolved 
without residuals.  

Report of the December 2006 examination noted that the 
Veteran's shell fragment wound of the left leg in service was 
a "graze wound" that did not involve the knee joint, and 
the Veteran did not otherwise suffer a left knee or leg 
injury while in service.  The examiner noted that the Veteran 
fractured his left tibia in 1999, many years after his 
separation from active duty.  Physical examination revealed 
that the scar was "barely discernible" and not tender to 
touch.  The examiner diagnosed the Veteran with no residuals 
from the scar.  The examiner further noted that the Veteran 
had arthritis of his left knee but attributed it solely to 
the 1999 fracture, not to the shell fragment wound or the 
resultant scar.

Under Diagnostic Code 7801, scars, other than of the head, 
face or neck, that are deep or that cause limited motion 
warrant a 10 percent rating when the scars cover an area or 
areas exceeding 6 square inches (39 sq. cm.).  A 20 percent 
rating is warranted when the area or areas exceeds 12 square 
inches (77 sq. cm.).  A 30 percent rating requires an area or 
areas exceeding 72 square inches (465 sq. cm.), while a 40 
percent rating requires an area or areas exceeding 144 square 
inches (929 sq. cm.).

Under Diagnostic Code 7802, scars, other than of the head, 
face or neck, that are superficial and that do not cause 
limited motion, warrant a 10 percent rating when the scars 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.  Diagnostic Code 7803 provides that superficial, 
unstable scars warrant a 10 percent evaluation.  A Note 
following this Diagnostic Code defines an unstable scar as 
one where, for any reason, there is frequent loss of skin 
over the scar; and defines a superficial scar as one not 
associated with underlying soft tissue damage.

Diagnostic Code 7804 provides that a 10 percent disability 
rating is warranted for a superficial scar that is painful on 
examination; and Diagnostic Code 7805 provides that a scar is 
to be evaluated based upon limitation of function of the 
affected part.

(The criteria for rating scars under Diagnostic Codes 7800, 
7801, 7802, 7803, 7804, and 7805 where changed in September 
2008.  73 Fed. Reg. 54708-12 (Sept. 23, 2008) (effective from 
October 23, 2008).  However, the changes apply only to 
applications for benefits received by VA on or after October 
23, 2008, or to claims where a veteran requests review under 
the new criteria.  No such request has been made in this 
case.)

Here, the Veteran's scar is not deep, as it was not 
associated with any underlying soft tissue damage; and it is 
not unstable, as the December 2003 examiner did not find that 
there was any loss of skin over the scar.  In fact, as noted 
above, the examiner noted that the Veteran's scar was well-
healed and caused no tenderness to palpation.  It was not 
painful, and it did not cause limited motion.  As such, a 10 
percent evaluation under Diagnostic Code 7801 or 7804 is not 
warranted.  The Veteran's scar was further found to measure 
33 square inches, which means that a compensable rating under 
Diagnostic Code 7802 is not warranted.  As already noted, the 
examiner did not find any instability, and found that the 
Veteran's scar did not cause any limitation of function.  As 
such, a 10 percent evaluation under Diagnostic Code 7803 or 
7805 is not warranted.

In sum, the evidence of record does not demonstrate that the 
Veteran is entitled to a compensable rating under applicable 
rating criteria at any point since the filing of the instant 
claim.  The Board notes that in accordance with Hart, supra, 
staged ratings have been considered, but because there is no 
indication the Veteran's disability was compensably disabling 
at any point during the claim period, a staged rating is not 
warranted.

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the shell fragment wound scar 
of the left leg/knee has reflected so exceptional or unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The disability has been accurately 
reflected by the schedular criteria.  Without sufficient 
evidence reflecting that the Veteran's disability picture is 
not contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

In sum, the Board finds that the claim for a compensable 
rating for shell fragment wound scar of the left leg/knee 
must be denied.  This is so for the entire rating period.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Entitlement to a compensable rating for a shell fragment 
wound scar of the left leg/knee is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


